Appeal from an award for death benefits. The appellants argued that the award should have been made under subdivision 8-a of section 15 [see now § 15, subd. 8] from the Special Disability Fund, as amended by chapter 749 of the Laws of 1944. Decedent’s wages at the time of his injury were $1.81 an hour. He worked seven hours a day and received $12.71, and weekly average earnings of $63.55. Upon his employment he was not permanently partially disabled as contemplated in the amendment of 1944. The evidence sustains the award. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.